 1

 2

 3
                            UNITED STATES DISTRICT COURT
 4                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 5
       UNITED STATES OF AMERICA,
 6
                      Plaintiff,
 7
           v.
 8                                                         C19-1631 TSZ
       AARON WILLIAMS III,
                                                           (related to CR00-263-JCC)
 9
                      Defendant/Judgment Debtor,
                                                           MINUTE ORDER
10         and
11     MILES SAND & GRAVEL,

12                    Garnishee.

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)   The garnishee Miles Sand & Gravel having filed an answer, docket no. 9, to
15 which no objection was timely filed, see 28 U.S.C. § 3205(c)(5), but defendant/judgment
   debtor Aaron Williams III having requested a hearing, see docket no. 7, the Court hereby
16 SETS a hearing on this garnishment matter for December 12, 2019, at 11:00 a.m.

17          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record and to defendant/judgment debtor pro se.
18
            Dated this 12th day of November, 2019.
19

20                                                    William M. McCool
                                                      Clerk
21
                                                      s/Karen Dews
                                                      Deputy Clerk
22

23

     MINUTE ORDER - 1
